In an action to recover damages for personal injuries, etc., based, inter alia, on the theories of breach of warranty, strict products liability and negligence, the plaintiffs appeal, as limited by their brief, from (1) so much of an order of the Supreme Court, Richmond County (Goldberg, J.), dated January 12, 1983, as granted *506that branch of the motion of defendant Staley Elevator Co., Inc., as sought summary judgment dismissing plaintiffs’ complaint as against it, and (2) so much of a judgment of the same court, entered January 31,1983, as dismissed their complaint against said defendant. Appeal from the order dated January 12,1983 dismissed. (See Matter ofAho, 39 NY2d 241, 248.) Judgment entered January 31, 1983 affirmed, insofar as appealed from. Respondent is awarded one bill of costs. We note that the respondent had no control over, or connection with, the allegedly defective elevator for 16 years prior to the occurrence. Mollen, P. J., Thompson, Rubin and Boyers, JJ., concur.